I concur in paragraphs one and two of the majority opinion and in the result. Other matters discussed are, to my mind, irrelevant. The Auditor's guide for the determination of his duty is the record of the county court. If this is found to conform to the Constitution and the statutes, affirmative action on his part in the registering of the bonds becomes obligatory. The solution of the question at issue is complete when this conclusion has been reached, as it has been in paragraphs one and two. The use to which the bonds may be put when issued is a matter of no concern to the Auditor in determining his duty nor to this court in defining the same.
We must presume that the county court will conform to the law defining its powers. Failing in this, the courts are open to restrain its action when it is contended that it has exceeded its authority. We are not confronted with that question here and hence a discussion of same is obiter dictum. Woodson, C.J.,
concurs. *Page 435